DETAILED ACTION
This action is pursuant to the claims filed on September 15, 2022. Claims 9-13 and 21-34 are pending. Claims 14-20 are cancelled. A final action on the merits of claims 9-13 and 21-34 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 28-34 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Wong et al. (hereinafter ‘Wong’, U.S. Pat. No. 2002/0068931). 
In regards to independent claim 28 and claims 32-34, Wong teaches a method of operating a plurality of electrodes disposed on an elongate medical device ([0057]), the method comprising: 
measuring respective electric potentials on one or more of the plurality of electrodes ([0057]-[0058]: electrode A: the catheter tip electrode 42; electrode B: the return ground plate 52; electrode C: the ring electrodes; note that there are three types of electrodes associated with Wong’s catheter system and measuring difference between the electric potentials of electrode A/drive electrode and electrode B/reference electrode to obtain an impedance measurement meets the limitation 32 & 33, while measuring difference between the electric potentials of electrode A/drive electrode and ring electrode C/reference electrode pair meets the limitation 32 & 34)
determining impedances of the one or more of the plurality of electrodes according to the respective electric potentials on the one or more of the plurality of electrodes ([0057]-[0058]: electric potentials of electrode A/drive electrode are used to measure one impedance while electric potential of electrode B(ring electrode)/drive electrode are used to measure another impedance); and  
simultaneously conducting an ablation therapy on contacted tissue utilizing one or more of the plurality of electrodes while measuring respective electric potentials on the one or more of the plurality of electrodes ([0057]-[0058]: the system generates a 500 KHz ablation signal and a 50 KHz signal synchronously with the ablation signal to obtain electrical properties, impedance is measured during ablation; note that the impedance measurement is derived based upon the difference in the electric potentials of an electrode pair as explained in section a).
In regards to claim 29, Wong further discloses including the step of determining whether the one or more of the plurality of electrodes are within a blood pool based upon the determined impedance ([0070]: methods including fuzzy logic, statistical based approach and direct one to one conversion are used to qualify no, poor, fair or good contact quality. [0082] & [0085]: based upon the experiment, the average initial impedance was 134 Ohms when the catheter was in the blood only). 
In regards to claim 30, Wong further discloses including the step of determining the extend of tissue contact of the one or more of the plurality of electrodes based upon the determined impedances ([0070], [0082]-[0085]: impedance values are used to qualify no, poor, fair or good contact quality).
In regards to claim 31, Wong further discloses including the step of displaying the determined impedances of the one or more of the plurality of electrodes on a visualization system ([0058]: an output device such as a monitor or video screen of a computer is displayed on the impedance measurement). 
Allowable Subject Matter
Claims 9-27 is allowed. 
With respect to claim 9, Sun et al. (hereinafter ‘Sun’, U.S. Pat. No. 6,391,024) was found to be closest to the claimed invention. Sun discloses a method step of measuring respective electric potentials on the first electrode and the second electrode (col. 20, ln. 28-36: measure electric potentials of electrode A and electrode B to determine the impedance of electrode pair A-B); and determining impedance of the first electrode according to both of the first and second electric potentials (measure impedance based upon the difference in electric potentials of the electrode pair A-B).
However, Sun fails to disclose the method step of determining impedance of the second electrode according to both the first and second electric potentials.
Anderson (U.S. Pat. No. 3,784,908) was found to teaches obtaining two impedance measurements from two contacting electrodes by switching or reversing the polarity of the two electrodes (col. 2, ln. 45-col. 3, ln. 5). Anderson explains that switching or revering the polarity improves electrical measurements such as electrical conductance measurements or impedance measurement of the tissue by minimizing measurement errors due to contact potentials and the effect of electrode polarization at the interface between the tissue and the electrodes (col. 2, ln. 5-27). 
However, there would be no motivation to modify the step of Sun and additionally incorporate the impedance measurements obtained from reversing polarity of the adjacent electrode pairs as taught by Anderson. Sun contemplates determining the electrode/tissue contact state based upon intravariability of the impedances of the plurality of adjacent electrode pairs (col. 20, ln. 26-36: measuring variation in impedances based upon electrode pairs A-B, C-D, E-F, etc.) and there would be no motivation to additionally determine the electrode/tissue contact state based upon intervariability of the impedances measured from each of the plurality of adjacent electrode pairs (measuring variation in impedances based upon electrode pairs, A-B & B-A; C-D & D-C, etc.).   
Accordingly, claims 9-27 is allowable. 
Response to Arguments
Applicant’s Remarks filed on September 15, 2022 is fully acknowledged.
Applicant’s argument with respect to the rejection of claims 28-34 under 35 USC 102(a)(1)/(a)(2) as being anticipated by Wong et al. (U.S. PGPub. No. 20020068931) has been fully considered. 
With respect to claim 28, Applicant explains that the allowable subject matter of claim 9 which is dependent on independent claim 9 has been now included in independent claim 28. The Examiner is in the position that the newly added limitation and independent claim 28 as a whole does not overcome Wong reference. Specifically, Wong discloses in part, “determining impedances of the one or more of the plurality of electrodes according to the respective electric potentials on the one or more of the plurality of electrodes” as required in independent claim 28. Wong discloses that the electric potentials from the corresponding electrodes (e.g. tip electrode (A), ring electrode (B), and drive electrode) are used to calculate the impedance of these electrodes ([0057]-[0058]: electric potentials of electrode A/drive electrode are used to measure one impedance while electric potential of electrode B(ring electrode)/drive electrode are used to measure another impedance). Applicant should further define the specific electrodes used to determine impedances to differentiate from Wong reference. Specifically, independent claim 9 further claims that “determining impedances respective of the first electrode and the second electrode, both impedances [are] determined according to both of the respective electric potentials [of the first and second electrodes]”. Accordingly, the rejection of claims 29-34 is maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHWA KIM whose telephone number is (571)270-1265. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUN HWA KIM/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        9/20/2022